DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments and arguments filed on April 29, 2022.
Claims 1, 4-6, 16, 19-23, and 26-29 are currently pending.
Claims 1, 4-7, 16, 19, 21, 23 and 26-28 have been amended.
Claims 2, 3, 8-15, 17, 18, 24, and 25 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, and 23 have been considered and are persuasive.  Beginning on page 10 of remarks, Applicant argues that the combination of Zhang, Sountsov, and Zens do not teach the newly amended features in the independent claims; this language was previously found in dependent claim 3.  Applicant argues that Zhang’s teaching of “select[ing] the best results for output” is not equivalent to the claimed “if [in response to] determining there does not exist next to-be-translated word in the vector sequence, outputting top M recently-obtained candidate objects in the rank as the target sentence, M being a positive integer, M being less than or equal to N,” and Examiner agrees.  Zhang does not teach a determinization that there does not exist a next to-be-translated word in the vector sequence.  Applicant’s additional arguments on page 11 are persuasive and the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The previous rejection of claims under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments and arguments; see above for details.


Conclusion
Claims 1, 4-6, 16, 19-23, and 26-29 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156. The examiner can normally be reached Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121